           Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 1 of 10



 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
11
12   KIM HANKS, individually and on )           Case No.
13   behalf of all others similarly situated,
                                    )
                                    )           CLASS ACTION
14   Plaintiff,                     )
15                                  )           COMPLAINT FOR VIOLATIONS
            vs.                     )           OF:
16
                                    )
17                                  )           1. NEGLIGENT VIOLATIONS OF
                                                   THE TELEPHONE CONSUMER
18   PACENATION; DOES 1 through 10, )              PROTECTION ACT [47 U.S.C.
     inclusive,                     )              §227 ET SEQ.]
19                                  )           2. WILLFUL VIOLATIONS OF THE
                                                   TELEPHONE CONSUMER
20   Defendant(s).                  )              PROTECTION ACT [47 U.S.C.
                                    )              §227 ET SEQ.]
21
                                    )
22                                  )           DEMAND FOR JURY TRIAL
23         Plaintiff, KIM HANKS (“Plaintiff”), on behalf of herself and all others
24   similarly situated, alleges the following upon information and belief based upon
25   personal knowledge:
26                                NATURE OF THE CASE
27         1.     Plaintiff brings this action for herself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting


                                   CLASS ACTION COMPLAINT
                                              -1-
           Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 2 of 10



 1   from the illegal actions of PACENATION (“Defendant”), in negligently,
 2   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 3   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 4   (“TCPA”), thereby invading Plaintiff’s privacy.
 5                              JURISDICTION & VENUE
 6         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of Sacramento, California, seeks relief on behalf of a Class, which will
 8   result in at least one class member belonging to a different state than that of
 9   Defendant, a New York business. Plaintiff also seeks up to $1,500.00 in damages
10   for each call in violation of the TCPA, which, when aggregated among a
11   proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
12   court jurisdiction.    Therefore, both diversity jurisdiction and the damages
13   threshold under the Class Action Fairness Act of 2005 (“CAFA”) are present, and
14   this Court has jurisdiction.
15         3.     Venue is proper in the United States District Court for the Eastern
16   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
17   business within the state of California and Plaintiff resides within this District.
18                                        PARTIES
19         4.     Plaintiff, KIM HANKS (“Plaintiff”), is a natural person residing in
20   Sacramento, California and is a “person” as defined by 47 U.S.C. § 153 (39).
21         5.     Defendant, PACENATION (“Defendant” or “DEFENDANT”), is in
22   energy business, and is a “person” as defined by 47 U.S.C. § 153 (39).
23         6.     The above named Defendant, and its subsidiaries and agents, are

24   collectively referred to as “Defendants.” The true names and capacities of the

25
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

26
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

27
     names. Each of the Defendants designated herein as a DOE is legally responsible

28
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend



                                    CLASS ACTION COMPLAINT
                                               -2-
           Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 3 of 10



 1   the Complaint to reflect the true names and capacities of the DOE Defendants
 2   when such identities become known.
 3         7.      Plaintiff is informed and believes that at all relevant times, each and
 4   every Defendant was acting as an agent and/or employee of each of the other
 5   Defendants and was acting within the course and scope of said agency and/or
 6   employment with the full knowledge and consent of each of the other Defendants.
 7   Plaintiff is informed and believes that each of the acts and/or omissions
 8   complained of herein was made known to, and ratified by, each of the other
 9   Defendants.
10                              FACTUAL ALLEGATIONS
11         8.      Beginning in or around March of 2019, Defendant contacted Plaintiff
12   on her cellular telephone ending in -0547, in an effort to sell or solicit its services.
13         9.      Defendant called Plaintiff on her cellular telephone from phone
14   numbers confirmed to belong to Defendant, including without limitation (916)
15   828-6990.
16         10.     Defendant used an “automatic telephone dialing system”, as defined
17   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
18   business services.
19         11.     Defendant’s calls constituted calls that were not for emergency
20   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
21         12.     Defendant’s calls were placed to telephone number assigned to a
22   cellular telephone service for which Plaintiff incurs a charge for incoming calls

23   pursuant to 47 U.S.C. § 227(b)(1).

24         13.     Plaintiff is not a customer of Defendant’s services and has never

25
     provided any personal information, including her cellular telephone number, to

26
     Defendant for any purpose whatsoever.

27
           14.     In addition, on at least one occasion, Plaintiff answered the telephone

28
     and told Defendant to stop calling her. Accordingly, Defendant never received



                                   CLASS ACTION COMPLAINT
                                              -3-
          Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 4 of 10



 1   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 2   dialing system or an artificial or prerecorded voice on her cellular telephone
 3   pursuant to 47 U.S.C. § 227(b)(1)(A).
 4         15.   Plaintiff alleges upon information and belief, including without
 5   limitation her experiences as recounted herein, especially her experience of being
 6   called, that Defendant lacks reasonable policies and procedures to avoid the
 7   violations of the Telephone Consumer Protection act herein described.
 8                              CLASS ALLEGATIONS
 9         16.   Plaintiff brings this action individually and on behalf of all others
10   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
11   Classes”). The class concerning the ATDS claim for no prior express consent
12   (hereafter “The ATDS Class”) is defined as follows:
13
                 All persons within the United States who received any
14               solicitation/telemarketing   telephone   calls    from
15               Defendant to said person’s cellular telephone made
                 through the use of any automatic telephone dialing
16               system or an artificial or prerecorded voice and such
17               person had not previously consented to receiving such
                 calls within the four years prior to the filing of this
18
                 Complaint
19
20         17.   The class concerning the ATDS claim for revocation of consent, to
21   the extent prior consent existed (hereafter “The ATDS Revocation Class”) is
22   defined as follows:
23
                 All persons within the United States who received any
24               solicitation/telemarketing     telephone      calls    from
25               Defendant to said person’s cellular telephone made
                 through the use of any automatic telephone dialing
26
                 system or an artificial or prerecorded voice and such
27               person had revoked any prior express consent to receive
28
                 such calls prior to the calls within the four years prior to
                 the filing of this Complaint.


                                 CLASS ACTION COMPLAINT
                                            -4-
           Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 5 of 10



 1
 2
           18.    Plaintiff represents, and is a member of, The ATDS Class, consisting

 3
     of all persons within the United States who received any solicitation telephone
     calls from Defendant to said person’s cellular telephone made through the use of
 4
     any automatic telephone dialing system or an artificial or prerecorded voice and
 5
     such person had not previously not provided their cellular telephone number to
 6
     Defendant within the four years prior to the filing of this Complaint.
 7
           19.    Plaintiff represents, and is a member of, The ATDS Revocation
 8
     Class, consisting of all persons within the United States who received any
 9
     solicitation/telemarketing telephone calls from Defendant to said person’s cellular
10
     telephone made through the use of any automatic telephone dialing system or an
11
     artificial or prerecorded voice and such person had revoked any prior express
12
     consent to receive such calls prior to the calls within the four years prior to the
13
     filing of this Complaint.
14
           20.    Defendant, its employees and agents are excluded from The Classes.
15
     Plaintiff does not know the number of members in The Classes, but believes the
16
     Classes members number in the thousands, if not more. Thus, this matter should
17
     be certified as a Class Action to assist in the expeditious litigation of the matter.
18
           21.    The Classes are so numerous that the individual joinder of all of its
19
     members is impractical. While the exact number and identities of The Classes
20
     members are unknown to Plaintiff at this time and can only be ascertained
21
     through appropriate discovery, Plaintiff is informed and believes and thereon
22
     alleges that The Classes includes thousands of members. Plaintiff alleges that
23
     The Classes members may be ascertained by the records maintained by
24
     Defendant.
25
           22.    Plaintiff and members of The ATDS Class and The ATDS
26
     Revocation Class were harmed by the acts of Defendant in at least the following
27
     ways: Defendant illegally contacted Plaintiff and ATDS Class members via their
28
     cellular telephones thereby causing Plaintiff and ATDS Class and ATDS


                                   CLASS ACTION COMPLAINT
                                              -5-
           Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 6 of 10



 1   Revocation Class members to incur certain charges or reduced telephone time for
 2   which Plaintiff and ATDS Class and ATDS Revocation Class members had
 3   previously paid by having to retrieve or administer messages left by Defendant
 4   during those illegal calls, and invading the privacy of said Plaintiff and ATDS
 5   Class and ATDS Revocation Class members.
 6         23.    Common questions of fact and law exist as to all members of The
 7   ATDS Class which predominate over any questions affecting only individual
 8   members of The ATDS Class. These common legal and factual questions, which
 9   do not vary between ATDS Class members, and which may be determined
10   without reference to the individual circumstances of any ATDS Class members,
11   include, but are not limited to, the following:
12                a.     Whether, within the four years prior to the filing of this
13                       Complaint, Defendant made any telemarketing/solicitation call
14                       (other than a call made for emergency purposes or made with
15                       the prior express consent of the called party) to a ATDS Class
16                       member using any automatic telephone dialing system or any
17                       artificial or prerecorded voice to any telephone number
18                       assigned to a cellular telephone service;
19                b.     Whether Plaintiff and the ATDS Class members were
20                       damaged thereby, and the extent of damages for such
21                       violation; and
22                c.     Whether Defendant should be enjoined from engaging in such

23                       conduct in the future.

24         24.    As a person that received numerous telemarketing/solicitation calls

25
     from Defendant using an automatic telephone dialing system or an artificial or

26
     prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting

27
     claims that are typical of The ATDS Class.

28
           25.    Common questions of fact and law exist as to all members of The



                                   CLASS ACTION COMPLAINT
                                              -6-
           Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 7 of 10



 1   ATDS Revocation Class which predominate over any questions affecting only
 2   individual members of The ATDS Revocation Class. These common legal and
 3   factual questions, which do not vary between ATDS Revocation Class members,
 4   and which may be determined without reference to the individual circumstances
 5   of any ATDS Revocation Class members, include, but are not limited to, the
 6   following:
 7                a.    Whether, within the four years prior to the filing of this
 8                      Complaint, Defendant made any telemarketing/solicitation call
 9                      (other than a call made for emergency purposes or made with
10                      the prior express consent of the called party) to an ATDS
11                      Revocation Class member, who had revoked any prior express
12                      consent to be called using an ATDS, using any automatic
13                      telephone dialing system or any artificial or prerecorded voice
14                      to any telephone number assigned to a cellular telephone
15                      service;
16                b.    Whether Plaintiff and the ATDS Revocation Class members
17                      were damaged thereby, and the extent of damages for such
18                      violation; and
19                c.    Whether Defendant should be enjoined from engaging in such
20                      conduct in the future.
21         26.    As a person that received numerous telemarketing/solicitation calls
22   from Defendant using an automatic telephone dialing system or an artificial or

23   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff

24   is asserting claims that are typical of The ATDS Revocation Class.

25
           27.    Plaintiff will fairly and adequately protect the interests of the

26
     members of The Classes. Plaintiff has retained attorneys experienced in the

27
     prosecution of class actions.

28
           28.    A class action is superior to other available methods of fair and



                                     CLASS ACTION COMPLAINT
                                                -7-
           Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 8 of 10



 1   efficient adjudication of this controversy, since individual litigation of the claims
 2   of all Classes members is impracticable. Even if every Classes member could
 3   afford individual litigation, the court system could not. It would be unduly
 4   burdensome to the courts in which individual litigation of numerous issues would
 5   proceed. Individualized litigation would also present the potential for varying,
 6   inconsistent, or contradictory judgments and would magnify the delay and
 7   expense to all parties and to the court system resulting from multiple trials of the
 8   same complex factual issues. By contrast, the conduct of this action as a class
 9   action presents fewer management difficulties, conserves the resources of the
10   parties and of the court system, and protects the rights of each Classes member.
11         29.    The prosecution of separate actions by individual Classes members
12   would create a risk of adjudications with respect to them that would, as a practical
13   matter, be dispositive of the interests of the other Classes members not parties to
14   such adjudications or that would substantially impair or impede the ability of such
15   non-party Class members to protect their interests.
16         30.    Defendant has acted or refused to act in respects generally applicable
17   to The Classes, thereby making appropriate final and injunctive relief with regard
18   to the members of the Classes as a whole.
19                            FIRST CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                 47 U.S.C. §227 et seq.
22         31.    Plaintiff repeats and incorporates by reference into this cause of

23   action the allegations set forth above at Paragraphs 1-30.

24         32.    The foregoing acts and omissions of Defendant constitute numerous

25
     and multiple negligent violations of the TCPA, including but not limited to each

26
     and every one of the above cited provisions of 47 U.S.C. § 227 et seq.

27
           33.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et

28
     seq., Plaintiff and the Class Members are entitled an award of $500.00 in



                                  CLASS ACTION COMPLAINT
                                             -8-
            Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 9 of 10



 1   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 2   227(b)(3)(B).
 3          34.    Plaintiff and the Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5                           SECOND CAUSE OF ACTION
 6   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 7                                 47 U.S.C. §227 et seq.
 8          35.    Plaintiff repeats and incorporates by reference into this cause of
 9   action the allegations set forth above at Paragraphs 1-34.
10          36.    The foregoing acts and omissions of Defendant constitute numerous
11   and multiple knowing and/or willful violations of the TCPA, including but not
12   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
13   seq.
14          37.    As a result of Defendant’s knowing and/or willful violations of 47
15   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
16   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
17   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18          38.    Plaintiff and the Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                                PRAYER FOR RELIEF
21   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
22                             FIRST CAUSE OF ACTION

23          Negligent Violations of the Telephone Consumer Protection Act

24                                 47 U.S.C. §227 et seq.

25
                  • As a result of Defendant’s negligent violations of 47 U.S.C.

26
                   §227(b)(1), Plaintiff and the Class members are entitled to and

27
                   request $500 in statutory damages, for each and every violation,

28
                   pursuant to 47 U.S.C. 227(b)(3)(B); and



                                  CLASS ACTION COMPLAINT
                                             -9-
          Case 2:19-cv-01347-KJM-EFB Document 1 Filed 07/18/19 Page 10 of 10



 1               • Any and all other relief that the Court deems just and proper.
 2                           SECOND CAUSE OF ACTION
 3   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 4                                 47 U.S.C. §227 et seq.
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 7                and request treble damages, as provided by statute, up to $1,500, for
 8                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and
 9                47 U.S.C. §227(b)(3)(C); and
10               • Any and all other relief that the Court deems just and proper.
11                                    JURY DEMAND
12         39.    Pursuant to her rights under the Seventh Amendment to the United
13   States Constitution, Plaintiff demands a jury on all issues so triable.
14
15         Respectfully Submitted this 18th day of July, 2019.
16                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                    By: /s Todd M. Friedman
17
                                        Todd M. Friedman
18                                      Law Offices of Todd M. Friedman
19
                                        Attorney for Plaintiff

20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -10-
